PER CURIAM:
Maria Isabel Ferer appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ferrer v. Garasimowicz, No. 1:13-cv-00797-LMB-IDD, 2013 WL 5428110 (E.D.Va. Sept. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.